Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application was eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) was timely paid, the finality of the previous Office action was withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021, was entered.
Response to Amendment
	Applicant’s amendment and remarks filed February 12, 2021, were responsive to the office action mailed November 12, 2020.  Claims 2-21 had been previously pending.  Claims 2-4, 6, 8-11, 13, 15-18, and 20-21, were amended and claims 5, 7, 12, 14, and 19, were cancelled.  Claims 2-4, 6, 8-11, 13, 15-18, and 20-21, are therefore currently pending and are allowed.
Pertaining to objection to the specification in the previous office action
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The amendment remediated the problem and the objection was withdrawn.
Pertaining to rejection under 35 USC § 112 in the previous office action
Claims 2-8 had been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 5 and 7 were cancelled and the amendment overcame this ground of rejection of the remaining claims.
Claims 2-8 had been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 7 were cancelled and the amendment overcame this ground of rejection of these remaining claims.
Pertaining to rejection under 35 USC § 101 in the previous office action
	Claims 2-21 had been rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  Claims 5, 7, 12, 14, and 19, were cancelled and the amendment overcame this ground of rejection of the remaining claims.
Pertaining to rejection under 35 USC § 103 in the previous office action
Claims 9-21 had been rejected under 35 U.S.C. 103 as being unpatentable over Shafron et al. (Paper No. 20200326; Patent No. US 9,324,080 B2) in view of White (Paper No. 20200326; US Pub. No. 2013/0282542 A1) and claims 2-8 had been rejected under 35 U.S.C. 103 as being unpatentable over Shafron et al. (Paper No. 20200326; Patent No. US 9,324,080 B2) in view of White (Paper No. 20200326; US Pub. No. 2013/0282542 A1), as discussed in detail above, and further in view of O'Brien .
Response to Arguments
Pertaining to rejection under 35 USC § 101 in the previous office action
Applicant’s arguments, see remarks filed February 12, 2021, with respect to the rejection of claims 2-21 under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more, were fully considered and were persuasive.  Claims 5, 7, 12, 14, and 19, were cancelled and as noted above the amendment together with applicant’s supporting remarks overcame this ground of rejection of the remaining claims.
Pertaining to rejection under 35 USC § 103 in the previous office action
Applicant’s arguments, see remarks filed February 12, 2021, with respect to the rejection of claims 9-21 under 35 U.S.C. 103 as being unpatentable over Shafron et al. (Paper No. 20200326; Patent No. US 9,324,080 B2) in view of White (Paper No. 20200326; US Pub. No. 2013/0282542 A1), and of claims 2-8 under 35 U.S.C. 103 as being unpatentable over Shafron et al. (Paper No. 20200326; Patent No. US 9,324,080 B2) in view of White (Paper No. 20200326; US Pub. No. 2013/0282542 A1) and further in view of O'Brien (Paper No. 20201027; cited therein as non-patent literature item U on form PTO-892), were fully considered.  Claims 5, 7, 12, 14, and 19, had been cancelled and as noted above the amendment together with applicant’s supporting remarks overcame this ground of rejection of the remaining claims because the amendment itself overcame the rejections.
inter alia
“receiving a search request during a browsing session from a user via a device having a user interface, for items listed for sale in a publication network that includes a plurality of e-commerce sites; causing a display, via the user interface of the device, of a balance amount of an account available to the user to make purchases via the plurality of e-commerce sites, the account being maintained by a payment service provider that is independent of the plurality of e-commerce sites, and the balance amount being continuously visible on the user interface as two or more of the plurality of e-commerce sites are visited and displayed on the user interface during the browsing session; based on the balance amount, limiting search results to the search request to include at least one item having a price less than the balance amount; causing data representing the at least one item to be displayed in the user interface by presenting a page, of a particular e-commerce site, that includes a sales listing of the at least one item; adding the at least one item to a virtual shopping cart associated with the payment service provider in response to a request from the user; and subsequent to adding the at least one item to the virtual shopping cart, causing display, via the user interface of the device, of a revised account balance of the account based on a potential purchase of the at least one item.”

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution.  The most closely applicable prior art not previously discussed is Nuzzi et al. (Pub. No. US 2014/0081859 A1).  Nuzzi has one common inventor with the present application, and discloses indicating financial strength of an account including the impact of a requested purchase on the account, but does not suggest an independent payment service provider account balance being displayed continuously on a user interface as multiple e-commerce sites are visited during a browsing session, a virtual shopping cart associated with said payment service provider, the display of a revised account balance based on potential purchase of an item when the item is added to the shopping cart, and the other limitations indicated above. Nuzzi therefore cannot and does not teach, disclose, anticipate, nor fairly and reasonably render obvious the presently claimed invention alone or in combination with any other known prior art references. 
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the presently claimed method, system, or item of manufacture.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having thus been previously considered during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 23, 2021